t c memo united_states tax_court john r hernandez petitioner v commissioner of internal revenue respondent docket no filed date tax certificates are sold at public auction by the tax collector for pasco county florida for an amount equal to delinquent real_property_taxes interest accrued thereon and other costs and charges owed by the real_property owner purchasers bid for the tax certificates in terms of the rate of interest to be paid on the face_amount of the certificate the tax certificates must be either redeemed or converted into a tax deed within years of being sold at auction p purchased tax certificates from the pasco county tax collector that were redeemed in tax years and for the face_amount of each certificate plus accrued interest at the rate bid held the statutory_notice_of_deficiency was issued within period of limitations as properly extended held further respondent is not estopped from issuing a statutory_notice_of_deficiency by either the doctrine_of equitable_estoppel or as a second_examination of books_and_records sec_7605 sec_3 held further tax certificates sold by tax collectors in florida for delinquent taxes owed on real_property are not obligations of a state or political_subdivision thereof and the interest_paid thereon is not excluded from gross_income under sec_103 sec_4 held further interest_paid on redemption of tax sale certificates but not reported on p’s joint returns is attributed to p by reason of his dominion and control_over amounts received on redemption of the certificates and his failure to show that the income belonged to or should be attributed to other persons held further p is liable for accuracy- related penalties for substantial understatements of income_tax sec_6662 i r c john r hernandez pro_se charles baer for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies and accuracy-related_penalties in petitioner’s federal_income_tax accuracy-related_penalty deficiency year dollar_figure big_number big_number sec_6662 dollar_figure big_number big_number the issues for decision in this case are whether the statutory_notice_of_deficiency was issued within the period of limitations whether respondent is estopped from issuing the notice whether interest_income from the redemption of tax certificates issued by pasco county florida is excluded from gross_income under sec_103 the extent to which receipts from the redemption of the tax certificates are attributable to petitioner and whether petitioner is liable for accuracy- related penalties under sec_6662 for substantial understatements of income_tax we sustain respondent’s determinations in all respects findings_of_fact the parties stipulated some of the facts which with the corresponding exhibits are so found and incorporated herein by reference petitioner resided in saint leo florida at all times relevant to this case during the tax years at issue petitioner was a certified_public_accountant who was the business manager of an s_corporation and operated an accounting service that prepared tax returns for others petitioner and oneta hernandez mrs hernandez had two daughters deborah h craig mrs craig and all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated theresa collins mrs collins mrs hernandez died prior to respondent’s issuance of the statutory_notice_of_deficiency for several years petitioner purchased at public auction tax certificates sold by pasco county pursuant to fla stat ann sec_197 west supp pasco county and other counties in florida sold certificates for amounts equal to delinquent property taxes interest accrued thereon and other costs and charges owed by property owners to the county the certificates serve as a means by which the counties fund current government expenditures by transferring the indebtedness incurred by property owners for their property_tax delinquencies to the purchasers of the tax certificates they also provide a mechanism for eventual collection of the delinquent taxes out of the property against which the assessment was made either through redemption of the certificates or eventual sale of the property potential purchasers bid at auction to purchase tax the record also refers to mrs collins as t h coleman her name from a subsequent marriage on date respondent issued a statutory_notice_of_deficiency to petitioner and mrs hernandez pursuant to joint returns they filed for the years in issue on date petitioner timely filed a petition with this court on date respondent filed a motion to dismiss for lack of jurisdiction as to oneta b hernandez and to change caption petitioner was served with that motion but did not respond to show that the petition was filed by a fiduciary entitled to institute a case on behalf of mrs hernandez on date this court granted respondent’s motion dismissing mrs hernandez as a party to this case certificates in terms of the rate of interest payable on the face_amount of the certificate up to a statutory maximum of percent with the certificate being sold to the party bidding the lowest rate the sale of a certificate creates a tax_lien in favor of the certificate holder that is superior to all other liens florida law allows property owners or other persons to redeem tax certificates and extinguish the tax_liens created thereby by payment to the tax collector of the face_amount of the certificate and interest accrued thereon at the rate bid from the date of sale of the tax_certificate until the date of redemption the county tax collector pays the amount received less service charges to the certificate holder who then surrenders the certificate the interest rate is limited to percent accrued monthly fla stat ann sec_197 west supp the holder of a tax_certificate could convert the tax_lien and certificate into a tax deed at any time after it had been held for at least years from apr of the year of issuance but prior to its expiration years after the date_of_issuance fla stat ann sec_197 west supp we note that the tax_certificate is worthless once it and the tax_lien expire without having been redeemed or converted into a tax deed see in re general dev corp bankr bankr s d fla the person redeeming the certificate must pay the tax collector all taxes interest costs charges and omitted taxes as provided for by law and in addition make additional payments for costs incurred and the interest earned on the certificate petitioner purchased tax certificates with his own funds and with borrowed funds although the pasco county tax collector issued the certificates purchased by petitioner in several combinations of names they all listed either petitioner or mrs hernandez as one of the coholders for each certificate redeemed the tax collector issued checks made out to the same persons listed as certificate holders some certificates were issued to mrs hernandez et al other certificates were issued to mrs hernandez and one or more other persons who were listed on the certificates as alternate holders some certificates were issued to petitioner and one or more alternate holders the rest of the certificates were issued to petitioner and mrs hernandez as coholders each time one of the certificates at issue was redeemed the tax collector paid an amount by check that included both the principal and interest accrued at the rate bid for the purchase of the certificate to the persons listed as coholders of that certificate in each tax_year at issue the tax collector issued petitioner’s daughter mrs craig may also have been a source of funds although whether and the extent to which she bought tax sale certificates is unclear from the record however the proceeds from the redemption of all the tax certificates at issue were deposited into an account in mrs hernandez’ name petitioner also bought certificates in the name of holy ghost fathers inc a religious_order which were redeemed in each of the tax years in issue respondent determined in the statutory_notice_of_deficiency that none of the interest_income from those certificates was income to petitioner forms showing the amount of interest_paid on the redeemed certificates and the names of the persons listed as payees names on checks and forms o hernandez et al dollar_figure --- dollar_figure --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure d or t collins or j r hernandez mark craig or j r hernandez v h hernandez or m l hernandez or j r hernandez d h craig or o hernandez or j r hernandez --- dollar_figure dollar_figure o hernandez or t h coleman o hernandez or j r hernandez eric b craig or o hernandez --- dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- dollar_figure t coleman or j hernandez --- dollar_figure dollar_figure f e reaves or o hernandez dollar_figure --- dollar_figure j campbell or j hernandez dollar_figure --- dollar_figure o hernandez trustee --- --- dollar_figure nicole e craig or o hernandez --- --- dollar_figure total interest dollar_figure dollar_figure dollar_figure amount not included in income by respondent interest_income adjustment on statutory_notice_of_deficiency rounded interest_income reported by petitioner as tax-exempt_interest income on line 8b of form big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount not included in respondent’s adjustment to income in statutory_notice_of_deficiency because it was reported on an income_tax return by another person as either income or as tax-exempt_income under sec_103 amount not included in statutory_notice_of_deficiency the record does not reveal whether respondent attributed all or part of this amount to another taxpayer only half of this amount dollar_figure was included in respondent’s adjustment to income in statutory_notice_of_deficiency because j campbell reported other half as income sec_6012 requires that taxpayers report all interest received or accrued that is exempt from the tax imposed by ch t collins was petitioner’s daughter mrs collins d collins was petitioner’s granddaughter mrs collins’ daughter mrs collins was also listed as an alternate_payee under the name t h coleman mrs collins reported dollar_figure of interest on her income_tax return for tax_year and dollar_figure on her income_tax return for tax_year as either income or tax-exempt_interest d h craig was mrs craig petitioner’s other daughter mark craig was petitioner’s grandson mrs craig was his mother mark craig did not report any interest from amounts received in redemption of tax certificates on income_tax returns during those years in a letter response to an inquiry by respondent’s counsel mrs craig stated that petitioner was acting as her agent in holding the amounts of dollar_figure for and dollar_figure for of her income however mrs craig did not disclose those amounts on her income_tax returns for either year as either income or tax-exempt_interest nor does the record show that petitioner held such amounts in trust or that he paid taxes on those amounts as trustee mrs craig had two other children who were listed as eric b craig and nicole e craig as alternate payees of interest received in redemption of tax certificates neither child filed an income_tax return reporting any portion of such interest nor did any other individual report any such amount on any of his income_tax returns as either income or tax-exempt_interest v h hernandez and m l hernandez were petitioner’s brother vincent and his brother’s wife mildred respectively for tax_year respondent did not include dollar_figure in adjustments to petitioner’s income from interest received in redemption of tax certificates held by petitioner jointly with vincent or mildred hernandez with respect to amounts reported on forms bearing their names and petitioner’s name for tax years and neither vincent nor mildred hernandez filed an income_tax return that reported interest from the redemption of the tax certificates in question as either income or tax- exempt_interest vincent and mildred hernandez signed a document dated date that purported to appoint petitioner as attorney-in-fact to represent them before the tax collector of pasco county this document had no expiration date f e reaves was mrs hernandez’ mother who died prior to trial at a time not indicated in the record ms reaves did not file an income_tax return in any year at issue that reported amounts of interest earned in redemption of pasco county tax certificates as either income or tax-exempt_interest j campbell was a friend of petitioner petitioner testified at trial that mr campbell was a coventurer in respect of the certificates issued in their names respondent did not include in petitioner’s income dollar_figure of interest received in on the ground that that interest was attributed to mr campbell in respondent attributed dollar_figure to mr campbell or half the interest_income reported on the form_1099 to j campbell or j hernandez for that year every check issued in redemption of the tax certificates at issue and listed in the amounts described above was deposited in an account at florida federal savings loan association in mrs hernandez’ name to which petitioner had access including those amounts not contained in respondent’s adjustments to petitioner’s income on date petitioner and mrs hernandez filed a joint income_tax return for tax_year on date petitioner and mrs hernandez filed a joint income_tax return for tax_year on date petitioner and mrs hernandez filed a joint income_tax return for tax_year on date petitioner and mrs hernandez signed a form_872 printed by the government printing office on green paper consenting to extend the period of limitations for tax_year until date respondent’s authorized agent signed the form on date on date petitioner and mrs hernandez signed a second form_872 with ballpoint pen or pens extending the period of limitations for tax years and until date respondent’s appeals officer signed the form on date this form was a two-page facsimile copy on white paper of a blank printed form_872 opinion issue the statutory_notice_of_deficiency was issued within the period of limitations sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period sec_6501 provides for an extension of the period of limitations by agreement where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon petitioner pleaded in his petition the expiration of the period of limitations as an affirmative defense in order to prevail on this issue petitioner must carry the burden_of_proof rule sec_39 sec_142 85_tc_535 in cases such as this one in which respondent has issued the notice_of_deficiency to petitioner beyond the 3-year period in of the years at issue the burden of going forward is on respondent to show that a valid extension of the period of limitations was executed for those years if respondent makes the required showing the burden of going forward shifts back to petitioner the burden_of_proof ie the burden of ultimate persuasion however never shifts from the taxpayer 58_f2d_566 8th cir affg 19_bta_212 51_f2d_1042 8th cir affg 17_bta_848 adler v commissioner supra pincite for tax_year petitioner and mrs hernandez signed a valid form_872 printed on green paper that extended the period of limitations for that year until date on date petitioner and mrs hernandez signed a second form_872 for years and extending the period of limitations for those years until date petitioner argues on brief that the signatures on the signature page of the second extension form were forgeries because the signature page had been altered in some unspecified way and that the paper of the form_872 in the exhibit was white whereas he signed a green form_872 we have found as fact that the form_872 dated date was a two-page facsimile copy on white paper of a blank form_872 signed in ballpoint pen by petitioner and mrs hernandez although the court is not a handwriting expert cf 102_tc_596 the signatures of mr and mrs hernandez on the form appear to be similar indeed virtually identical to their signatures on the first extension of the period of limitations and their signatures on the form sec_1040 they filed for each of the years in issue furthermore petitioner’s insistence that the date form_872 was printed on green paper may be easily explained by the fact that he and mrs hernandez signed the first extension for tax_year which was printed on green paper and that he incorrectly recollects that extension as the second form_872 signed by petitioner and mrs hernandez on date which is on white paper petitioner has produced no evidence to show that the form_872 dated date was altered in any way or that the signatures on the form were not those of him and mrs hernandez petitioner has neither carried his burden_of_proof by going forward with evidence that this form_872 is a forgery nor has he carried his burden of ultimate persuasion rule a see also bybee v commissioner tcmemo_1996_411 affd without published opinion 129_f3d_124 9th cir taxpayer failed to show that signatures on form_872 were forgeries we find that the form_872 dated date is a valid extension until date of the period of limitations for tax years and petitioner did not file an income_tax return for tax_year until date on date respondent issued a statutory_notice_of_deficiency to petitioner for each of the tax years at issue well within the period of limitations for each such year issue respondent is not estopped from issuing statutory_notice_of_deficiency petitioner contends that respondent is equitably estopped from issuing a statutory_notice_of_deficiency for any of the tax years in issue because respondent has for a number of years including approved petitioners reporting of tax_certificate interest as ‘tax-exempt’ under sec_103 petitioner presented no evidence to support this argument until he submitted to the court a copy of a closing no-change letter for tax_year notice number cp-2005 dated date as an attachment to his brief petitioner did not file a motion with the court for leave to submit evidence after the time provided in our standing pre-trial order which was served on the parties on date we may exclude from evidence materials not provided in compliance with our pretrial orders 77_f3d_637 2d cir see also owens v commissioner tcmemo_1997_538 as an improper attempt to introduce evidence after the record has closed rule sec_143 sec_151 see also speer v commissioner tcmemo_1996_323 we therefore do not admit this document into evidence rule even if we were to admit the letter into evidence its issuance would not preclude respondent from later issuing a statutory_notice_of_deficiency for that tax_year neither on the grounds of equitable_estoppel 64_tc_700 affd without published opinion 552_f2d_368 5th cir see also fitzpatrick v commissioner tcmemo_1995_548 nor by reason of respondent’s possible failure to follow revproc_94_68 1994_2_cb_803 and revproc_85_13 1985_1_cb_514 61_tc_693 revenue_procedure is a directory not mandatory set of internal procedures that does not provide a basis for rejecting a statutory_notice_of_deficiency because of a violation of its provisions see also fitzpatrick v commissioner supra petitioner also argues that the statutory_notice_of_deficiency is invalid because it is based on a second_examination of books_and_records for tax_year sec_7605 provides that the commissioner before undertaking a second inspection of a taxpayer’s books of account must notify the taxpayer in writing that the additional inspection is necessary however petitioner also provided other material with his brief such as facsimile copies of florida law on the subject of tax certificates of which we take judicial_notice sec_7605 does not prevent the commissioner from reviewing a taxpayer’s income_tax return after inspecting his books_and_records because a review of the form_1040 and accompanying schedules does not constitute an inspection of a taxpayer’s ‘books of account ’ 84_tc_1349 quoting 66_tc_1084 affd 592_f2d_1259 5th cir we have found nothing in the record to indicate that for tax_year a second_examination of petitioner’s books_and_records occurred within the meaning of sec_7605 because we find that no violation of sec_7605 occurred we do not reach whether invalidation of the deficiency_notice is the proper remedy for such a violation curtis v commissioner supra pincite issue income from the redemption of pasco county florida tax certificates is not excluded from gross_income under sec_103 petitioner contends that interest received on redemption of florida tax certificates purchased from the tax collector of pasco county florida is excluded from gross_income under sec_103 as interest earned on state_or_local_bonds petitioner argues that tax certificates are state_or_local_bonds voluntarily entered into because they are contracts between pasco county and the purchasers and thus obligations of pasco county a political_subdivision of the state of florida respondent argues that the tax certificates are not obligations of a state or political_subdivision and that therefore the interest on them is not excluded from gross_income under sec_103 against the background of our opinion in barrow v commissioner tcmemo_1983_123 we agree with respondent in barrow v commissioner supra we considered whether interest earned on redemption of florida tax certificates was excludable from the holder’s gross_income under sec_103 we held on a motion for summary_judgment that interest on florida tax certificates was not excluded from gross_income because the certificates were neither an exercise of sovereign borrowing power nor obligations of the state of florida or a political_subdivision thereof subsections a and c of sec_103 by their literal terms exclude from gross_income interest on any state_or_local_bond defined as an obligation of a state or political_subdivision thereofdollar_figure see 68_tc_433 sec_103 obligation must be in writing kansas in pertinent part sec_103 provides sec_103 exclusion -- gross_income does not include interest on any state_or_local_bond c definitions --for purposes of this section and part iv-- state_or_local_bond --the term state_or_local_bond means an obligation of a state or political_subdivision thereof city s ry co affiliated cos v commissioner 16_bta_665 the term ‘obligations of the united states’ includes bonds or other similar evidences of indebtedness affd in part and revd in part on another issue and remanded 52_f2d_372 8th cir see also 65_f2d_575 2d cir 28_tc_837 sec_1_103-1 income_tax regs consistent with the notion that exclusions from gross_income are to be construed narrowly 515_us_323 harbor bancorp 105_tc_260 affd 115_f3d_722 9th cir not all interest-bearing obligations issued by state and local governments qualify as sec_103 obligations courts have long held that in order to entitle the holder to an exclusion_from_gross_income for interest earned thereon the subject obligation must have been issued by the state or political_subdivision as an exercise of its sovereign borrowing power see eg 714_f2d_977 9th cir affg tcmemo_1982_209 551_f2d_85 5th cir united_states trust co v anderson supra pincite 77_tc_1113 this limitation derives from the notion that the purpose of the sec_103 exclusion is to enable states and localities to obtain capital at lower than market rates of interest the exclusion causes purchasers of tax-exempt_bonds to accept interest at lower rates equal to the lower after-tax rates of interest earned by holders of taxable bonds of equivalent risk united_states trust co v anderson supra see drew v united_states supra king v commissioner supra see also bradford untangling the income_tax in the line of cases that formulated and applied this notion qualification for the exclusion depends on whether the governmental obligation was incurred by operation of law as where interest is paid at a rate fixed by statute in a condemnation proceeding or as the result of a voluntary bargain between the state or local issuer and the purchaser where the rate of interest is established in the marketplace see also 10_f3d_68 2d cir stewart v commissioner supra drew v commissioner supra compare eg united_states trust co v anderson supra with 104_f2d_155 2d cir the distinction is illustrated by king v commissioner supra there we held that interest received on warrants issued as part of the consideration for land sold to the trinity river authority under the threat of condemnation was not excludable from gross_income under sec_103 but that interest received from warrants issued as part of the consideration for land sold to the trinity river authority in a voluntary transaction was so excludable the difference in outcome turned on whether the trinity river authority had the power to condemn as it did in respect of the warrants whose interest was not excludable and did not have in respect of the warrants whose interest was excludable id pincite in the case at hand there was a voluntary bargain or contract as petitioner insists each of the tax certificates issued by pasco county was a contract between the county and petitioner purchased at auction by petitioner by reason of having submitted the lowest bid in terms of the rate of interest he was willing to acceptdollar_figure state ex rel seville holding co v draughon so fla see also in re general dev corp bankr bankr s d fla however the voluntary bargain that petitioner entered into with the county arose out of petitioner’s having made the lowest bid we note that one of the components of the face_amount paid_by the buyer of a tax sale certificate to the issuer is interest accrued at the statutorily fixed rate of percent from the date of delinquency until the date of sale of the certificate fla stat ann sec_197 west supp this interest rate is statutorily fixed just like the rate of interest_paid on obligations incurred in the exercise of eminent_domain however the interest component accruing prior to the sale of the certificate has no bearing on whether the holder of the tax_certificate entered into the contract voluntarily it is part of the face_amount of the certificate the interest component that bears on the purchaser’s bargain is the rate of interest bid at auction which accrues from the date of the auction until the date of redemption of the tax_certificate in relation to the other participants in the auction with respect to the rate of interest accruing thereafter that he would accept this voluntary bargain did not change or otherwise affect the amount of the payment received by the county from petitioner or that the county would have received from any other potential purchaser which was the face_amount of the certificate accordingly the decision in this case turns not on whether petitioner voluntarily contracted with the county which he did but rather on the antecedent question of whether a florida tax_certificate is an obligation of a state or political_subdivision within the meaning of sec_103 68_tc_433 kansas city s ry co and affiliated cos v commissioner supra in barrow v commissioner tcmemo_1983_123 we discussed the nature of tax certificates under florida law the salient points of which remain unchanged we cited florida court opinions that characterize tax certificates as nothing more than evidence of a lien created solely to facilitate expedient enforcement of the obligation of a landowner to pay taxes lawfully assessed beebe v state supreme court so fla see also smith v city of arcadia so 2d fla dist ct app tax certificates are only a means of evidencing unpaid taxes and to enable the sale thereof for the purpose of realizing funds for current governmental expenditures as we pointed out in barrow even though tax certificates are contracts between the issuing locality and the certificate holder state ex rel seville holding co v draughon supra pincite their sale does not create a contractual relationship of indebtedness between the issuer and purchaser the sale of the tax_certificate at auction is an assignment to the purchaser by the issuer of the landowner’s indebtedness to the issuer the state_or_local_government incurs no obligation to pay any amount to the holder of the tax_certificate in effect the sale of tax certificates substitutes the holder for the state_or_local_government as creditor of the landowner debtor at most the tax collector might be called on to act in the capacity of a collection agent for the certificate holder by taking funds from a landowner who wishes to clear title to his land by paying the taxes penalties and interest together with the interest due to the holder of the tax_certificate and transferring those funds to the holder of the tax_certificate barrow v commissioner supra in light of the analysis in barrow and current florida law as we apply them to the evidence in the record in this case we hold that a florida tax_certificate is not an obligation of the state of florida or of any political_subdivision thereof for purposes of sec_103 accordingly sec_103 does not exclude from gross_income any interest realized at redemption of such certificates issue income from the redemption of tax certificates is attributable to petitioner as determined by respondent petitioner argues that the interest received from the redemption of tax certificates but not reported on the joint returns for tax years through was not income properly attributable to him or to mrs hernandez to prevail petitioner must carry the burden of proving that such income is not attributable to him or to mrs hernandez rule a 290_us_111 see also smith v commissioner tcmemo_1995_402 affd without published opinion 116_f3d_492 11th cir in each year at issue petitioner received interest_income that was not reported on his joint_return for that year from the redemption of certificates held either in his name and the name of another individual or in the name of his wife and the name of another individual these amounts were not reported as either gross_income sec_61 sec_6012 or as tax-exempt_interest as required by sec_6012 in each instance the money received from the redemption of the certificates was deposited in mrs hernandez’ bank account to which petitioner had access in each instance the funds used to purchase the tax certificates came from petitioner with respect to amounts included in respondent’s redetermination of petitioner’s taxable_income none of the alternate payees listed on the tax certificates reported these amounts as income on their income_tax returns nor did they report them as tax-exempt_interest as required by sec_6012 in those instances in which the alternate_payee did report such amounts as either income or interest excludable from income under sec_103 respondent did not include those amounts in petitioner’s income with respect to amounts that petitioner claims were income to mark craig petitioner proffered in evidence a letter from his daughter--mark’s mother mrs craig--claiming that petitioner was holding these amounts as agent for mrs craig and her minor children mrs craig did not testify at trial with respect to amounts of interest received from the redemption of certificates held in his or mrs hernandez’ name and those of vincent or mildred hernandez respectively petitioner produced no evidence that such amounts were not his income other than a document signed in by vincent and mildred hernandez purporting to give petitioner a power_of_attorney neither vincent nor mildred hernandez testified at trial with respect to the remaining persons whose names appeared on the tax certificates as alternate payees petitioner produced no evidence at all unlike the taxpayer in the mexican lottery case 58_tc_560 whose grandmother face- to-face with her priest in the courtroom corroborated every word of his testimony that the lottery tickets in question belonged to his uncle petitioner failed to bring a single witness neither brother daughter nor friend to the courtroom to corroborate his story that he was holding these funds for them in failing to do so petitioner did not carry his burden of proving that these funds belonged to other taxpayers by reason of the evidence in the record that the alternate payees did not report these amounts on their income_tax returns and that petitioner exercised dominion and control_over these amounts when they were deposited in mrs hernandez’ bank account 348_us_426 undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion we sustain in its entirety respondent’s adjustment to petitioner’s income for each year in question issue petitioner is liable for the accuracy-related_penalty under sec_6662 for substantial understatements of income_tax sec_6662 provides for an accuracy-related_penalty of percent of the portion of the underpayment to which this section applies which is the portion of any underpayment which is attributable to any substantial_understatement_of_income_tax sec_6662dollar_figure sec_6662 defines a for purposes of sec_6662 sec_6664 provides that an underpayment is the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- continued substantial_understatement as an understatement of income_tax for the taxable_year that exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 we have sustained respondent’s determinations of adjustments to petitioner’s income in their entirety in each of the tax years in question petitioner’s understatement_of_tax exceeds dollar_figure and percent of the tax required to be shown on his return respondent is foreclosed from imposing the accuracy-related_penalty if a taxpayer has substantial_authority for the treatment of the items at issue or if the taxpayer adequately disclosed such items sec_6662 and ii petitioner has the burden of showing either that he had substantial_authority for the tax treatment of the tax_certificate interest or that he adequately disclosed his treatment on the returns for each year in issue rule a the substantial_authority standard is an objective standard involving an analysis of the law and application of the law to relevant facts the substantial_authority standard is less stringent than the more likely than not’ standard but continued a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made more stringent than the reasonable basis standard sec_1 d income_tax regs sec_1_6662-4 income_tax regs states that substantial_authority for a taxpayer’s treatment of an item exists only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment with respect to the issue of whether petitioner may exclude tax_certificate interest under sec_103 petitioner did not have substantial_authority to support such an exclusion this court had issued a memorandum opinion directly on point barrow v commissioner tcmemo_1983_123 long before petitioner filed his income_tax return for any of the tax years in question that memorandum opinion is substantial_authority that directly contradicts petitioner’s position sec_1_6662-4 income_tax regs petitioner stated in open court that he would show that our opinion in barrow v commissioner supra is wrong he has failed to do so indeed he has cited no authority at all to support his position nor has he provided any persuasive reasoning to support his assertions so as to invoke sec_1_6662-4 income_tax regs petitioner did not cite any authority supporting his failure to report additional tax_certificate interest_income in the tax years in question nor did he adduce any credible_evidence that the items in issue were attributable to other taxpayers indeed the alternate payees did not report--or even disclose--these items on their income_tax returns for the years in question furthermore the evidence in the record leaves no doubt that petitioner exercised dominion and control_over those items of income when they were deposited into mrs hernandez’ bank account the supreme court’s pronouncement in commissioner v glenshaw glass co supra has made it axiomatic that items over which a taxpayer has dominion and control are attributable to him and must therefore be included in income petitioner had no substantial_authority for failing to include items of tax_certificate interest_income on his tax returns for the tax years in question neither did petitioner adequately disclose his position regarding the treatment of tax_certificate interest_income a taxpayer's position may be adequately disclosed either on the return or on a statement attached to the return sec_6662 petitioner did not attach a statement to his tax returns for the and tax years explaining his position regarding the tax_certificate interest_income we therefore examine whether petitioner adequately disclosed his position on his tax returns sec_1_6662-4 income_tax regs provides that the commissioner may by revenue_procedure prescribe the circumstances under which information provided on the return will constitute adequate_disclosure for purposes of sec_6662 the commissioner issued revproc_91_19 1991_1_cb_523 revproc_92_23 1992_1_cb_737 and revproc_93_33 1993_2_cb_470 listing categories of items for which disclosure on the return constitutes adequate_disclosure for the and tax years none of these revenue procedures lists tax-exempt_interest income which is at issue here a taxpayer may also satisfy the requirements for adequate_disclosure by providing sufficient information on the face of the return that enables the commissioner to identify the potential controversy schirmer v commissioner 89_tc_277 citing s rept pincite elliott v commissioner tcmemo_1997_294 horwich v commissioner tcmemo_1991_465 this method of disclosure requires more than a production of a clue with respect to the nature of the controversy horwich v commissioner supra citing staff of the joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print in the case at hand the controversy concerning the interest_income concerns whether tax certificates sold by a florida county tax collector were obligations of a state or political_subdivision thereof making the interest_paid thereon excludable from income under sec_103 petitioner's reporting of interest_income on line 8b of his form_1040 returns entitled tax-exempt_interest income did not provide respondent with any clue that there was a potential controversy the inclusion of the amounts on line 8b indicating petitioner's position that the amounts set forth were exempt under sec_103 did not do the job identification of the correct section of the code to support a reported position does not without more provide sufficient information to enable the commissioner to identify the potential controversy elliott v commissioner supra for the foregoing reasons we find that petitioner neither had substantial_authority nor provided adequate_disclosure of his position for the treatment of the items at issue accordingly we hold petitioner liable for accuracy-related_penalties for substantial understatements of income_tax under sec_6662 to reflect the foregoing decision will be entered under rule
